Appeals by the plaintiffs from two orders of the Supreme Court at Special Term, entered in Tompkins County on January 14, 1972 and *1009February 3, 1972, which dismissed the complaint as to all defendants upon the grounds that the plaintiffs did not have standing as against the school district, and further that the complaint did not state a cause of action against any of the defendants. The facts are set forth in the opinion of Special Term. (See 68 Mise 2d 595.) Orders affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Simons and Kane, JJ., concur.